—Judgment, Supreme *303Court, New York County (Harold Rothwax, J.), rendered December 11, 1991, convicting defendant, upon his plea of guilty, of assault in the first degree, and sentencing him, as a second violent felony offender, to a term of 4 Vi to 9 years, and order, same court and Justice, entered on or about August 31, 1992, denying defendant’s motion pursuant to CPL 440.20, unanimously affirmed.
Defendant’s claim that he was denied his right to a speedy trial is not preserved for appellate review as a matter of law (CPL 470.05) and we decline to review it in the interest of justice. If we were to review it, we would find, first, that defendant’s plea of guilty operated as a waiver of his statutory right to a speedy trial (People v Friscia, 51 NY2d 845, 847), and, second, that the claim is in any event without merit in view of, inter alia, the time spent on defense motions (see, supra; People v Worley, 66 NY2d 523). Concur — Rosenberger, J. P., Ellerin, Rubin, Nardelli and Williams, JJ.